Citation Nr: 0300215	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  98-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 
to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
held that the veteran was not competent for VA purposes.  


REMAND

The competency issue before the Board is hereby remanded 
for additional development deemed necessary for compliance 
with due process requirements, to include the duty to 
notify and assist the veteran regarding his claim.  

Accordingly, the case is being Remanded for the following 
reasons:

1.  Assure that the duty to assist and 
the duty to notify as set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002) and the 
implementing regulations have been 
complied with.

2.  Advise the veteran in writing that 
he may identify or submit proof that he 
is mentally competent and has the 
mental capacity to contract or to 
manage his won affairs, with attention 
to evidence since 1998.  This evidence 
may include records from medical 
treatment providers, and lay statements 
from relatives and friends.  He should 
also be advised to submit evidence in 
support of his contention that Judge 
Hoover was aware of his competence.

3.  Upon authorization, obtain any 
relevant records from the McBride 
Residential Care Home and treatment 
records dated since 1998 from the 
Lebanon VAMC.  

4.  The RO should document that it has 
followed the procedural requirements 
outlined in the applicable criteria, to 
include the involvement of the VSO in 
the process of the adjudication of the 
veteran's competency.

5.  The RO should obtain any existing 
fiduciary folder in existence as it 
relates the veteran's disbursement of 
funds.

6.  The RO should schedule another 
field examination to obtain evidence 
related to the veteran's ability to 
manage his own affairs, including the 
disbursement of funds, without 
limitation.  A complete explanation for 
any conclusions reached should be 
included in a field examination report.

7.  After the above evidence is 
obtained, determine whether a 
competency examination is warranted.  
If so, such examination should be 
ordered.

8.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, if 
appropriate, the case should be 
returned to the Board for continuation 
of appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


